 

 

 
 

 

AO 442 (12/85) Warrant for Arrest Qo (i,
United States District Court SEALED
SOUTHERN DISTRICT OF TEXAS Fy # [324844
UNITED STATES OF AMERICA WARRANT FOR ARREST
V. CASE NUMBER: M-21-CR-1772-7
ROEL VALADEZ a
United States District Court er
To: | The United States Marshal Southern District of | of Ti ‘oe Py ae
and any Authorized United States Officer be Jy
YOU ARE HEREBY COMMANDED to arrest ROELVALADEZ + SEP 192021 =
Name ¢ i
and bring him forthwith to the nearest magistrate to answer a(n) Nathan Ochsner, Clerk

& Indictment QO Information © Complaint O Order of Court QO Violation Notice O Pretrial Release Violation

charging him with (brief description of offense)

 

 

 

 

Ct. 1: Conspiracy to. possess with intent to distribute a controlled substance in violation of Title
21, United States Code, Sections 846, 841(a)(1), and 841(b)(I)(A).
Ct.4: Possession with intent to distribute a controlled substance, in violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1)(B) and Title 18, United States Code,
Section 2.
DAVID J BRADLEY CLERK, U. S. DISTRICT COURT
"Name of Issuing Office Title of Issuing Officer
WUC September 7, 2021 - McAllen, Texas
Signature of Issuing Officer Date and Location
Bail fixed at$ NO BOND by J. SCOTT HACKER, U.S. MAGISTRATE JUDGE

 

 

Name of Judicial Officer

 

RETURN

 

 

 

This warrant was received and executed with the arrest of the above-named deféndant at:
Lio Grande atu Texas
al RECEIVED : NAME AND TITLE OF ARRESTING OFFICER SIGNATURE OF ARRESTING OFFICER
ql¢t2 - ~
1
marin, BEN | LAL
DATE OF ARREST Sw Dar ie tle ) . |

q{is{a

 

 

 

 

 

 

 
